(Slip Opinion)              OCTOBER TERM, 2015                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

    BANK MARKAZI, AKA CENTRAL BANK OF IRAN v. 

               PETERSON ET AL. 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE SECOND CIRCUIT

    No. 14–770.      Argued January 13, 2016—Decided April 20, 2016
American nationals may seek money damages from state sponsors of
 terrorism in the courts of the United States. See 28 U.S. C. §1605A.
 Prevailing plaintiffs, however, often face practical and legal difficul-
 ties enforcing their judgments. To place beyond dispute the availabil-
 ity of certain assets for satisfaction of judgments rendered in terror-
 ism cases against Iran, Congress enacted the Iran Threat Reduction
 and Syria Human Rights Act of 2012. As relevant here, the Act
 makes a designated set of assets available to satisfy the judgments
 underlying a consolidated enforcement proceeding which the statute
 identifies by the District Court’s docket number. 22 U.S. C. §8772.
 Section 8772(a)(2) requires a court, before allowing execution against
 these assets, to determine, inter alia, “whether Iran holds equitable
 title to, or the beneficial interest in, the assets.”
    Respondents—more than 1,000 victims of Iran-sponsored acts of
 terrorism, their estate representatives, and surviving family mem-
 bers—rank within 16 discrete groups, each of which brought suit
 against Iran. To enforce judgments they obtained by default, the 16
 groups moved for turnover of about $1.75 billion in bond assets held
 in a New York bank account—assets that, respondents alleged, were
 owned by Bank Markazi, the Central Bank of Iran. The turnover
 proceeding began in 2008. In 2012, the judgment holders updated
 their motions to include execution claims under §8772. Bank Marka-
 zi maintained that §8772 could not withstand inspection under the
 separation-of-powers doctrine, contending that Congress had usurped
 the judicial role by directing a particular result in the pending en-
 forcement proceeding. The District Court disagreed, concluding that
 §8772 permissibly changed the law applicable in a pending litigation.
2                  BANK MARKAZI v. PETERSON

                                Syllabus

 The Second Circuit affirmed.
Held: Section 8772 does not violate the separation of powers. Pp. 12–
 24.
     (a) Article III of the Constitution establishes an independent Judi-
 ciary with the “province and duty . . . to say what the law is” in par-
 ticular cases and controversies. Marbury v. Madison, 1 Cranch 137,
 177. Necessarily, that endowment of authority blocks Congress from
 “requir[ing] federal courts to exercise the judicial power in a manner
 that Article III forbids.” Plaut v. Spendthrift Farm, Inc., 514 U.S.
211, 218. Although Article III bars Congress from telling a court how
 to apply pre-existing law to particular circumstances, Robertson v.
 Seattle Audubon Soc., 503 U.S. 429, 438–439, Congress may amend
 a law and make the amended prescription retroactively applicable in
 pending cases, Landgraf v. USI Film Products, 511 U.S. 244, 267–
 268; United States v. Schooner Peggy, 1 Cranch 103, 110. In United
 States v. Klein, 13 Wall. 128, 146, this Court enigmatically observed
 that Congress may not “prescribe rules of decision to the Judicial De-
 partment . . . in [pending] cases.” More recent decisions have clari-
 fied that Klein does not inhibit Congress from “amend[ing] applicable
 law.” Robertson, 503 U.S., at 441; Plaut, 514 U.S., at 218. Section
 8772 does just that: It requires a court to apply a new legal standard
 in a pending postjudgment enforcement proceeding. No different re-
 sult obtains because, as Bank Markazi argues, the outcome of apply-
 ing §8772 to the facts in the proceeding below was a “foregone conclu-
 sio[n].” Brief for Petitioner 47. A statute does not impinge on
 judicial power when it directs courts to apply a new legal standard to
 undisputed facts. See Pope v. United States, 323 U.S. 1, 11. Pp. 12–
 19.
    (b) Nor is §8772 invalid because, as Bank Markazi further objects,
 it prescribes a rule for a single, pending case identified by caption
 and docket number. The amended law upheld in Robertson also ap-
 plied to cases identified in the statute by caption and docket number.
503 U.S., at 440. Moreover, §8772 is not an instruction governing
 one case only: It facilitates execution of judgments in 16 suits. While
 consolidated for administrative purposes at the execution stage, the
 judgment-execution claims were not independent of the original ac-
 tions for damages and each retained its separate character. In any
 event, the Bank’s argument rests on the flawed assumption that leg-
 islation must be generally applicable. See Plaut, 514 U.S., at 239,
 n. 9. This Court and lower courts have upheld as a valid exercise of
 Congress’ legislative power laws governing one or a very small num-
 ber of specific subjects. Pp. 19–21.
    (c) Adding weight to this decision, §8772 is an exercise of congres-
 sional authority regarding foreign affairs, a domain in which the con-
                     Cite as: 578 U. S. ____ (2016)                     3

                                Syllabus

  trolling role of the political branches is both necessary and proper.
  Measures taken by the political branches to control the disposition of
  foreign-state property, including blocking specific foreign-state assets
  or making them available for attachment, have never been rejected
  as invasions upon the Article III judicial power. Cf. Dames & Moore
  v. Regan, 453 U.S. 654, 674. Notably, before enactment of the For-
  eign Sovereign Immunities Act, the Executive regularly made case-
  specific determinations whether sovereign immunity should be rec-
  ognized, and courts accepted those determinations as binding. See,
  e.g., Republic of Austria v. Altmann, 541 U.S. 677, 689–691. This
  practice, too, was never perceived as an encroachment on the federal
  courts’ jurisdiction. Dames & Moore, 453 U.S., at 684–685. Pp. 21–
  23.
758 F.3d 185, affirmed.

 GINSBURG, J., delivered the opinion of the Court, in which KENNEDY,
BREYER, ALITO, and KAGAN, JJ., joined, and in all but Part II–C of
which THOMAS, J., joined. ROBERTS, C. J., filed a dissenting opinion, in
which SOTOMAYOR, J., joined.
                        Cite as: 578 U. S. ____ (2016)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 14–770
                                   _________________


BANK MARKAZI, AKA THE CENTRAL BANK OF IRAN,
   PETITIONER v. DEBORAH PETERSON, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE SECOND CIRCUIT
                                 [April 20, 2016]

   JUSTICE GINSBURG delivered the opinion of the Court.*
   A provision of the Iran Threat Reduction and Syria
Human Rights Act of 2012, 22 U.S. C. §8772, makes
available for postjudgment execution a set of assets held
at a New York bank for Bank Markazi, the Central Bank
of Iran. The assets would partially satisfy judgments
gained in separate actions by over 1,000 victims of terror-
ist acts sponsored by Iran. The judgments remain unpaid.
Section 8772 is an unusual statute: It designates a partic-
ular set of assets and renders them available to satisfy the
liability and damages judgments underlying a consoli-
dated enforcement proceeding that the statute identifies by
the District Court’s docket number. The question raised
by petitioner Bank Markazi: Does §8772 violate the sepa-
ration of powers by purporting to change the law for, and
directing a particular result in, a single pending case?
   Section 8772, we hold, does not transgress constraints
placed on Congress and the President by the Constitution.
The statute, we point out, is not fairly portrayed as a “one-
case-only regime.” Brief for Petitioner 27. Rather, it
covers a category of postjudgment execution claims filed
——————
 * JUSTICE THOMAS joins all but Part II–C of this opinion.
2               BANK MARKAZI v. PETERSON

                     Opinion of the Court

by numerous plaintiffs who, in multiple civil actions,
obtained evidence-based judgments against Iran together
amounting to billions of dollars. Section 8772 subjects the
designated assets to execution “to satisfy any judgment”
against Iran for damages caused by specified acts of ter-
rorism. §8772(a)(1) (emphasis added). Congress, our
decisions make clear, may amend the law and make the
change applicable to pending cases, even when the
amendment is outcome determinative.
  Adding weight to our decision, Congress passed, and the
President signed, §8772 in furtherance of their stance on a
matter of foreign policy. Action in that realm warrants
respectful review by courts. The Executive has histori-
cally made case-specific sovereign-immunity determinations
to which courts have deferred. And exercise by Congress
and the President of control over claims against foreign
governments, as well as foreign-government-owned prop-
erty in the United States, is hardly a novelty. In accord
with the courts below, we perceive in §8772 no violation of
separation-of-powers principles, and no threat to the
independence of the Judiciary.
                              I

                              A

  We set out here statutory provisions relevant to this
case. American nationals may file suit against state spon-
sors of terrorism in the courts of the United States. See 28
U.S. C. §1605A. Specifically, they may seek “money
damages . . . against a foreign state for personal injury or
death that was caused by” acts of terrorism, including
“torture, extrajudicial killing, aircraft sabotage, hostage
taking, or the provision of material support” to terrorist
activities. §1605A(a)(1). This authorization—known as
the “terrorism exception”—is among enumerated excep-
                     Cite as: 578 U. S. ____ (2016)                   3

                         Opinion of the Court

tions prescribed in the Foreign Sovereign Immunities Act
of 1976 (FSIA) to the general rule of sovereign immunity.1
    Victims of state-sponsored terrorism, like others pro-
ceeding under an FSIA exception, may obtain a judgment
against a foreign state on “establish[ing] [their] claim[s]
. . . by evidence satisfactory to the court.” §1608(e). After
gaining a judgment, however, plaintiffs proceeding under
the terrorism exception “have often faced practical and
legal difficulties” at the enforcement stage. Brief for United
States as Amicus Curiae 2. Subject to stated excep-
tions, the FSIA shields foreign-state property from execu-
tion. §1609. When the terrorism exception was adopted,
only foreign-state property located in the United States
and “used for a commercial activity” was available for the
satisfaction of judgments. §1610(a)(7), (b)(3). Further
limiting judgment-enforcement prospects, the FSIA
shields from execution property “of a foreign central bank
or monetary authority held for its own account.”
§1611(b)(1).
    To lessen these enforcement difficulties, Congress en-
acted the Terrorism Risk Insurance Act of 2002 (TRIA),
which authorizes execution of judgments obtained under
the FSIA’s terrorism exception against “the blocked assets
of [a] terrorist party (including the blocked assets of any
agency or instrumentality of that terrorist party).”
§201(a), 116 Stat. 2337, note following 28 U.S. C. §1610.


——————
   1 The FSIA “provides the sole basis for obtaining jurisdiction over a

foreign state in the courts of this country” and renders a foreign gov-
ernment “presumptively immune from the jurisdiction of United States
courts unless one of the Act’s express exceptions to sovereign immunity
applies.” OBB Personenverkehr AG v. Sachs, 577 U. S. ___, ___ (2015)
(slip op., at 3) (internal quotation marks omitted); see 28 U.S. C.
§1330(a) (conferring jurisdiction over “any claim . . . with respect to
which the foreign state is not entitled to immunity”); §1604 (on
“[i]mmunity of a foreign state from jurisdiction”).
4                  BANK MARKAZI v. PETERSON

                          Opinion of the Court

A “blocked asset” is any asset seized by the Executive
Branch pursuant to either the Trading with the Enemy
Act (TWEA), 40 Stat. 411, 50 U.S. C. App. 1 et seq., or the
International Emergency Economic Powers Act (IEEPA),
91 Stat. 1625, 50 U.S. C. §1570 et seq.         See TRIA
§201(d)(2). Both measures, TWEA and IEEPA, authorize
the President to freeze the assets of “foreign enemy
state[s]” and their agencies and instrumentalities. Brief
for United States as Amicus Curiae 25. These blocking
regimes “put control of foreign assets in the hands of the
President so that he may dispose of them in the manner
that best furthers the United States’ foreign-relations and
national-security interests.”    Ibid. (internal quotation
marks omitted).2
   Invoking his authority under the IEEPA, the President,
in February 2012, issued an Executive Order blocking
“[a]ll property and interests in property of any Iranian
financial institution, including the Central Bank of Iran,
that are in the United States.” Exec. Order No. 13599, 3
CFR 215 (2012 Comp.). The availability of these assets for
execution, however, was contested.3


——————
    2 Againexpanding the availability of assets for postjudgment execu-
tion, Congress, in 2008, amended the FSIA to make available for
execution the property (whether or not blocked) of a foreign state
sponsor of terrorism, or its agency or instrumentality, to satisfy a
judgment against that state. See §1083 of the National Defense Au-
thorization Act for Fiscal Year 2008, 122 Stat. 341, 28 U.S. C. §1610(g).
Section 1610(g) does not take precedence over “any other provision of
law,” as the TRIA does. See TRIA §201(a). Hence, the FSIA’s central-
bank immunity provision, see supra, at 3, limits §1610(g), but not the
TRIA.
   3 As a defense to execution, Bank Markazi contended that the blocked

assets were not assets “of” Bank Markazi. See TRIA §201(a). Referring
to state property law, Bank Markazi asserted that the assets were “of”
a financial intermediary which held them in the United States on Bank
Markazi’s behalf. See App. to Pet. for Cert. 96a–100a.
                    Cite as: 578 U. S. ____ (2016)                  5

                        Opinion of the Court

   To place beyond dispute the availability of some of the
Executive Order No. 13599-blocked assets for satisfaction
of judgments rendered in terrorism cases, Congress passed
the statute at issue here: §502 of the Iran Threat Reduc-
tion and Syria Human Rights Act of 2012, 126 Stat. 1258,
22 U.S. C. §8772. Enacted as a freestanding measure, not
as an amendment to the FSIA or the TRIA,4 §8772 pro-
vides that, if a court makes specified findings, “a financial
asset . . . shall be subject to execution . . . in order to sat-
isfy any judgment to the extent of any compensatory dam-
ages awarded against Iran for damages for personal injury
or death caused by” the acts of terrorism enumerated in
the FSIA’s terrorism exception. §8772(a)(1). Section
8772(b) defines as available for execution by holders of
terrorism judgments against Iran “the financial assets
that are identified in and the subject of proceedings in the
United States District Court for the Southern District of
New York in Peterson et al. v. Islamic Republic of Iran et
al., Case No. 10 Civ. 4518 (BSJ) (GWG), that were re-
strained by restraining notices and levies secured by the
plaintiffs in those proceedings.”
   Before allowing execution against an asset described in
§8772(b), a court must determine that the asset is:
        “(A) held in the United States for a foreign securi-
     ties intermediary doing business in the United States;
        “(B) a blocked asset (whether or not subsequently
     unblocked) . . . ; and
        “(C) equal in value to a financial asset of Iran, in-
     cluding an asset of the central bank or monetary au-
     thority of the Government of Iran . . . .” §8772(a)(1).
In addition, the court in which execution is sought must

——————
  4 Title 22 U.S. C. §8772(a)(1) applies “notwithstanding any other

provision of law, including any provision of law relating to sovereign
immunity, and preempt[s] any inconsistent provision of State law.”
6                   BANK MARKAZI v. PETERSON

                          Opinion of the Court

determine “whether Iran holds equitable title to, or the
beneficial interest in, the assets . . . and that no other
person possesses a constitutionally protected interest in
the assets . . . under the Fifth Amendment to the Consti-
tution of the United States.” §8772(a)(2).
                             B
  Respondents are victims of Iran-sponsored acts of ter-
rorism, their estate representatives, and surviving family
members. See App. to Pet. for Cert. 52a–53a; Brief for
Respondents 6. Numbering more than 1,000, respondents
rank within 16 discrete groups, each of which brought a
lawsuit against Iran pursuant to the FSIA’s terrorism
exception. App. to Brief for Respondents 1a–2a. All of the
suits were filed in United States District Court for the
District of Columbia.5 Upon finding a clear evidentiary
——————
   5 The 16 judgments include: Wultz v. Islamic Republic of Iran, 864
F. Supp. 2d 24 (DC 2012); Murphy v. Islamic Republic of Iran, 740
F. Supp. 2d 51 (DC 2010); Valore v. Islamic Republic of Iran, 700
F. Supp. 2d 52 (DC 2010) (granting judgment in consolidation of four
actions at issue here: Valore, No. 1:03–cv–01959; Bonk v. Islamic
Republic of Iran, No. 1:08–cv–01273; Spencer v. Islamic Republic of
Iran, No. 1:06–cv–00750; and Arnold v. Islamic Republic of Iran, No.
1:06–cv–00516); Estate of Brown v. Islamic Republic of Iran, No. 1:08–
cv–00531 (D DC, Feb. 1, 2010); Acosta v. Islamic Republic of Iran, 574
F. Supp. 2d 15 (DC 2008); Beer v. Islamic Republic of Iran, 574 F. Supp.
2d 1 (DC 2008); Kirschenbaum v. Islamic Republic of Iran, 572 F. Supp.
2d 200 (DC 2008); Levin v. Islamic Republic of Iran, 529 F. Supp. 2d 1
(DC 2007); Estate of Heiser v. Islamic Republic of Iran, 466 F. Supp. 2d
229 (DC 2006); Estate of Bland v. Islamic Republic of Iran, No. 1:05–
cv–02124 (D DC, Dec. 6, 2006); Greenbaum v. Islamic Republic of Iran,
451 F. Supp. 2d 90 (DC 2006); Campuzano v. Islamic Republic of Iran,
281 F. Supp. 2d 258 (DC 2003) (awarding judgment in both the Rubin
action, Rubin v. Islamic Republic of Iran, No. 1:01–cv–01655, the
plaintiffs of which are respondents here, and the Campuzano action,
the plaintiffs of which are not); Peterson v. Islamic Republic of Iran, 264
F. Supp. 2d 46 (DC 2003). Three additional groups of plaintiffs with
claims against Iran were voluntarily dismissed from the instant litiga-
                     Cite as: 578 U. S. ____ (2016)                    7

                          Opinion of the Court

basis for Iran’s liability to each suitor, the court entered
judgments by default. See, e.g., Peterson v. Islamic Repub-
lic of Iran, 264 F. Supp. 2d 46, 49 (2003). The majority of
respondents sought redress for injuries suffered in connec-
tion with the 1983 bombing of the U. S. Marine barracks
in Beirut, Lebanon. App. to Pet. for Cert. 21a.6 “Together,
[respondents] have obtained billions of dollars in judg-
ments against Iran, the vast majority of which remain
unpaid.” Id., at 53a.7 The validity of those judgments is
not in dispute. Id., at 55a.
   To enforce their judgments, the 16 groups of respond-
ents first registered them in the United States District
Court for the Southern District of New York. See 28
U.S. C. §1963 (“A judgment . . . may be registered . . . in
any other district . . . . A judgment so registered shall
have the same effect as a judgment of the district court of
the district where registered and may be enforced in like
manner.”). They then moved under Federal Rule of Civil
Procedure 69 for turnover of about $1.75 billion in bond

——————
tion after “informing the [District Court] that none of the plaintiffs in
those actions ha[d] obtained judgments for damages against Iran.”
App. to Pet. for Cert. 19a.
   6 “At approximately 6:25 a.m. Beirut time, . . . [a] truck crashed

through a . . . barrier and a wall of sandbags, and entered the barracks.
When the truck reached the center of the barracks, the bomb in the
truck detonated. . . .” Peterson, 264 F. Supp. 2d, at 56 (footnote omit-
ted). “As a result of the Marine barracks explosion, 241 servicemen
were killed . . . .” Id., at 58. The United States has long recognized
Iran’s complicity in this attack. See H. R. Rep. No. 104–523, pt. 1, p. 9
(1996) (“After an Administration determination of Iran’s involvement in
the bombing of the Marine barracks in Beirut in October 1983, Iran
was placed on the U. S. list of state sponsors of terrorism on January
19, 1984.”).
   7 Some of these 16 judgments awarded compensatory and punitive

damages. See, e.g., Wultz, 864 F. Supp. 2d, at 42; Acosta, 574 F. Supp.
2d, at 31. Both §201(a) of the TRIA and §8772(a)(1) permit execution
only “to the extent of any compensatory damages.”
8                  BANK MARKAZI v. PETERSON

                         Opinion of the Court

assets held in a New York bank account—assets that,
respondents alleged, were owned by Bank Markazi. See
App. to Pet. for Cert. 52a–54a, 60a, and n. 1; Second
Amended Complaint in No. 10–CIV–4518 (SDNY), p. 6.8
This turnover proceeding began in 2008 when the terror-
ism judgment holders in Peterson, 264 F. Supp. 2d 46, filed
writs of execution and the District Court restrained the
bonds. App. to Pet. for Cert. 14a–15a, 62a. Other groups
of terrorism judgment holders—some of which had filed
their own writs of execution against the bonds—were
joined in No. 10–CIV–4518, the Peterson enforcement
proceeding, through a variety of procedural mechanisms.9
It is this consolidated judgment-enforcement proceed-
ing and assets restrained in that proceeding that §8772
addresses.
   Although the enforcement proceeding was initiated prior
to the issuance of Executive Order No. 13599 and the
enactment of §8772, the judgment holders updated their
motions in 2012 to include execution claims under §8772.
Plaintiffs’ Supplemental Memorandum of Law in Support
of Their Motion for Partial Summary Judgment in No. 10–
CIV–4518 (SDNY).10 Making the findings necessary un-
——————
   8 Federal Rule of Civil Procedure 69(a)(1) provides: “A money judg-

ment is enforced by writ of execution . . . . The procedure on execu-
tion—and in proceedings supplementary to and in aid of judgment or
execution—must accord with the procedure of the state where the court
is located, but a federal statute governs to the extent it applies.”
   9 Some moved to intervene; others became part of the proceeding by

way of an interpleader motion filed by Citibank. App. to Pet. for Cert.
15a, 52a–53a, n. 1; Third-Party Petition Alleging Claims in the Nature
of Interpleader in No. 10–CIV–4518 (SDNY), pp. 12–14. One group of
respondents intervened much later than the others, in 2013, after
§8772’s enactment. See App. to Pet. for Cert. 18a–19a.
   10 Before §8772’s enactment, respondents’ execution claims relied on

the TRIA. Even earlier, i.e., prior to Executive Order No. 13599, which
blocked the assets and thereby opened the door to execution under the
                     Cite as: 578 U. S. ____ (2016)                     9

                          Opinion of the Court

der §8772, the District Court ordered the requested turn-
over. App. to Pet. for Cert. 109a.11
   In reaching its decision, the court reviewed the financial
history of the assets and other record evidence showing
that Bank Markazi owned the assets. See id., at 111a–
113a, and n. 17. Since at least early 2008, the court re-
counted, the bond assets have been held in a New York
account at Citibank directly controlled by Clearstream
Banking, S. A. (Clearstream), a Luxembourg-based com-
pany that serves “as an intermediary between financial
institutions worldwide.” Id., at 56a–57a (internal quota-
tion makes omitted). Initially, Clearstream held the
assets for Bank Markazi and deposited interest earned on
the bonds into Bank Markazi’s Clearstream account. At
some point in 2008, Bank Markazi instructed Clearstream
to position another intermediary—Banca UBAE, S. p. A.,
an Italian bank—between the bonds and Bank Markazi.
Id., at 58a–59a. Thereafter, Clearstream deposited inter-
est payments in UBAE’s account, which UBAE then re-
mitted to Bank Markazi. Id., at 60a–61a.12
   Resisting turnover of the bond assets, Bank Markazi
and Clearstream, as the District Court observed, “filled


——————
TRIA, respondents sought turnover pursuant to the FSIA’s terrorism
judgment execution provisions. See Second Amended Complaint in No.
10–CIV–4518 (SDNY), pp. 27, 35–36; supra, at 3–4, and n. 2.
   11 In April 2012, the last of the bonds matured, leaving only “cash

associated with the bonds” still restrained in the New York bank
account. App. to Pet. for Cert. 61a.
   12 Citibank is a “neutral stakeholder,” seeking only “resolution of

ownership of [the] funds.” App. to Pet. for Cert. 54a (internal quotation
marks omitted). UBAE did not contest turnover of the $1.75 billion in
assets at issue here (though it disputed the District Court’s personal
jurisdiction in anticipation of other execution claims not now before us).
See Memorandum of Law in Support of Banca UBAE, S. p. A.’s Opposi-
tion to the Plaintiffs’ Motion for Partial Summary Judgment in No. 10–
CIV–4518 (SDNY), pp. 1–2.
10                 BANK MARKAZI v. PETERSON

                         Opinion of the Court

the proverbial kitchen sink with arguments.” Id., at 111a.
They argued, inter alia, the absence of subject-matter and
personal jurisdiction, id., at 73a–104a, asserting that the
blocked assets were not assets “of ” the Bank, see supra, at
4, n. 3, and that the assets in question were located in
Luxembourg, not New York, App. to Pet. for Cert. 100a.
Several of their objections to execution became irrelevant
following enactment of §8772, which, the District Court
noted, “sweeps away . . . any . . . federal or state law im-
pediments that might otherwise exist, so long as the ap-
propriate judicial determination is made.” Id., at 73a;
§8772(a)(1) (Act applies “notwithstanding any other provi-
sion of law”). After §8772’s passage, Bank Markazi
changed its defense. It conceded that Iran held the requi-
site “equitable title to, or beneficial interest in, the assets,”
§8772(a)(2)(A), but maintained that §8772 could not with-
stand inspection under the separation-of-powers doctrine.
See Defendant Bank Markazi’s Supplemental Memoran-
dum of Law in Opposition to Plaintiffs’ Motion for Partial
Summary Judgment in No. 10–CIV–4518 (SDNY), pp. 1–
3, 10–16.13
——————
   13 In addition, Bank Markazi advanced one argument not foreclosed

by §8772’s text, and another that, at least in Bank Markazi’s estima-
tion, had not been rendered irrelevant by §8772. First, Bank Markazi
argued that the availability of the assets for execution was a nonjusti-
ciable political question because execution threatened to interfere with
European blocking regulations. App. to Pet. for Cert. 92a–94a. Second,
the Bank urged that execution would violate U. S. treaty obligations to
Iran. See Defendant Bank Markazi’s Supplemental Memorandum of
Law in Opposition to Plaintiffs’ Motion for Partial Summary Judgment
in No. 10–CIV–4518 (SDNY), pp. 2–3, 21–25. The District Court found
these arguments unavailing. The matter was justiciable, the court
concluded, because §8772’s enactment demonstrated that the political
branches were not troubled about interference with European blocking
regulations. App. to Pet. for Cert. 94a–96a. And treaty provisions
interposed no bar to enforcement of §8772 because, the court reiterated,
§8772 displaces “any” inconsistent provision of law, treaty obligations
                     Cite as: 578 U. S. ____ (2016)                  11

                         Opinion of the Court

    “[I]n passing §8772,” Bank Markazi argued, “Congress
effectively dictated specific factual findings in connection
with a specific litigation—invading the province of the
courts.” App. to Pet. for Cert. 114a. The District Court
disagreed. The ownership determinations §8772 required,
see supra, at 8–9, the court said, “[were] not mere fig
leaves,” for “it [was] quite possible that the [c]ourt could
have found that defendants raised a triable issue as to
whether the [b]locked [a]ssets were owned by Iran, or that
Clearstream and/or UBAE ha[d] some form of beneficial or
equitable interest.” App. to Pet. for Cert. 115a. Observing
from the voluminous filings that “[t]here [was] . . . plenty
. . . to [litigate],” the court described §8772 as a measure
that “merely chang[es] the law applicable to pending
cases; it does not usurp the adjudicative function assigned
to federal courts.” Ibid. (internal quotation marks omit-
ted). Further, the court reminded, “Iran’s liability and its
required payment of damages was . . . established years
prior to the [enactment of §8772]”; “[a]t issue [here] is
merely execution [of judgments] on assets present in this
district.” Id., at 116a.14
    The Court of Appeals for the Second Circuit unanimously
affirmed. Peterson v. Islamic Republic of Iran, 758 F.3d
185 (2014).15 On appeal, Bank Markazi again argued that
§8772 violates the separation of powers “by compelling the
courts to reach a predetermined result in this case.” Id.,
at 191. In accord with the District Court, the Second


——————
included. Id., at 101a–102a.
  14 Bank Markazi and Clearstream unsuccessfully sought to defeat

turnover on several other constitutional grounds: the Bill of Attainder,
Ex post facto, Equal Protection, and Takings Clauses. See id., at 115a–
119a. Those grounds are no longer pressed.
  15 Clearstream and UBAE settled with respondents before the Second

Circuit’s decision. Peterson v. Islamic Republic of Iran, 758 F.3d 185,
189 (2014).
12                 BANK MARKAZI v. PETERSON

                         Opinion of the Court

Circuit responded that “§8772 does not compel judicial
findings [or results] under old law”; “rather, it retroac-
tively changes the law applicable in this case, a permissible
exercise of legislative authority.” Ibid. Congress may so
prescribe, the appeals court noted, “even when the result
under the revised law is clear.” Ibid.
   To consider the separation-of-powers question Bank
Markazi presents, we granted certiorari, 576 U. S. ___
(2015), and now affirm.16
                               II
  Article III of the Constitution establishes an independ-
ent Judiciary, a Third Branch of Government with the
“province and duty . . . to say what the law is” in particu-
lar cases and controversies. Marbury v. Madison, 1
Cranch 137, 177 (1803). Necessarily, that endowment of
authority blocks Congress from “requir[ing] federal courts
to exercise the judicial power in a manner that Article III
forbids.” Plaut v. Spendthrift Farm, Inc., 514 U.S. 211,
218 (1995). Congress, no doubt, “may not usurp a court’s
power to interpret and apply the law to the [circum-
stances] before it,” Brief for Former Senior Officials of the
Office of Legal Counsel as Amici Curiae 3, 6, for “[t]hose who
apply [a] rule to particular cases, must of necessity ex-
pound and interpret that rule,” Marbury, 1 Cranch, at
177.17 And our decisions place off limits to Congress
——————
  16 Respondents   suggest that we decide this case on the ground that
§201(a) of the TRIA independently authorizes execution against the
assets here involved, instead of reaching the constitutional question
petitioner raises regarding §8772. Brief for Respondents 53. The Court
of Appeals, however, did not “resolve th[e] dispute under the TRIA,”
758 F.3d, at 189, nor do we. This Court generally does not decide
issues unaddressed on first appeal—especially where, as here, the
matter falls outside the question presented and has not been thoroughly
briefed before us.
  17 Consistent with this limitation, respondents rightly acknowledged
                     Cite as: 578 U. S. ____ (2016)                    13

                          Opinion of the Court

“vest[ing] review of the decisions of Article III courts in
officials of the Executive Branch.” Plaut, 514 U.S., at 218
(citing Hayburn’s Case, 2 Dall. 409 (1792), and, e.g., Chi-
cago & Southern Air Lines, Inc. v. Waterman S. S. Corp.,
333 U.S. 103, 114 (1948)). Congress, we have also held,
may not “retroactively comman[d] the federal courts to
reopen final judgments.” Plaut, 514 U.S., at 219.
                               A
   Citing United States v. Klein, 13 Wall. 128 (1872), Bank
Markazi urges a further limitation. Congress treads
impermissibly on judicial turf, the Bank maintains, when
it “prescribe[s] rules of decision to the Judicial Depart-
ment . . . in [pending] cases.” Id., at 146. According to the
Bank, §8772 fits that description. Brief for Petitioner 19,
43. Klein has been called “a deeply puzzling decision,”
Meltzer, Congress, Courts, and Constitutional Remedies,
86 Geo. L. J. 2537, 2538 (1998).18 More recent decisions,
however, have made it clear that Klein does not inhibit
Congress from “amend[ing] applicable law.” Robertson v.
Seattle Audubon Soc., 503 U.S. 429, 441 (1992); see id., at
437–438; Plaut, 514 U.S., at 218 (Klein’s “prohibition does
not take hold when Congress ‘amend[s] applicable law.’ ”
——————
at oral argument that Congress could not enact a statute directing that,
in “Smith v. Jones,” “Smith wins.” Tr. of Oral Arg. 40. Such a statute
would create no new substantive law; it would instead direct the court
how pre-existing law applies to particular circumstances. See infra this
page and 14–19. THE CHIEF JUSTICE challenges this distinction, post, at
11–12, but it is solidly grounded in our precedent. See Robertson v.
Seattle Audubon Soc., 503 U.S. 429, 439 (1992) (A statute is invalid if
it “fail[s] to supply new law, but direct[s] results under old law.”),
discussed in R. Fallon, J. Manning, D. Meltzer, & D. Shapiro, Hart and
Wechsler’s The Federal Courts and the Federal System 324 (7th ed.
2015).
   18 See also id., at 323 (calling Klein a “delphic opinion”); Tyler, The

Story of Klein: The Scope of Congress’s Authority to Shape the Jurisdic-
tion of the Federal Courts, in Federal Courts Stories 87 (V. Jackson &
J. Resnik eds. 2010) (calling Klein “baffl[ing]”) (Tyler).
14              BANK MARKAZI v. PETERSON

                     Opinion of the Court

(quoting Robertson, 503 U.S., at 441)). Section 8772, we
hold, did just that.
  Klein involved Civil War legislation providing that
persons whose property had been seized and sold in war-
time could recover the proceeds of the sale in the Court of
Claims upon proof that they had “never given any aid or
comfort to the present rebellion.” Ch. 120, §3, 12 Stat.
820; see Klein, 13 Wall., at 139. In 1863, President Lin-
coln pardoned “persons who . . . participated in the . . .
rebellion” if they swore an oath of loyalty to the United
States. Presidential Proclamation No. 11, 13 Stat. 737.
One of the persons so pardoned was a southerner named
Wilson, whose cotton had been seized and sold by Gov-
ernment agents. Klein was the administrator of Wilson’s
estate. 13 Wall., at 132. In United States v. Padelford, 9
Wall. 531, 543 (1870), this Court held that the recipient of
a Presidential pardon must be treated as loyal, i.e., the
pardon operated as “a complete substitute for proof that
[the recipient] gave no aid or comfort to the rebellion.”
Thereafter, Klein prevailed in an action in the Court of
Claims, yielding an award of $125,300 for Wilson’s cotton.
13 Wall., at 132.
  During the pendency of an appeal to this Court from the
Court of Claims judgment in Klein, Congress enacted a
statute providing that no pardon should be admissible as
proof of loyalty. Moreover, acceptance of a pardon without
disclaiming participation in the rebellion would serve as
conclusive evidence of disloyalty. The statute directed the
Court of Claims and the Supreme Court to dismiss for
want of jurisdiction any claim based on a pardon. 16 Stat.
235; R. Fallon, J. Manning, D. Meltzer, & D. Shapiro, Hart
and Wechsler’s The Federal Courts and the Federal Sys-
tem 323, n. 29 (7th ed. 2015) (Hart and Wechsler). Affirm-
ing the judgment of the Court of Claims, this Court held
that Congress had no authority to “impai[r] the effect of a
pardon,” for the Constitution entrusted the pardon power
                     Cite as: 578 U. S. ____ (2016)                  15

                         Opinion of the Court

“[t]o the executive alone.” Klein, 13 Wall., at 147. The
Legislature, the Court stated, “cannot change the effect of
. . . a pardon any more than the executive can change a
law.” Id., at 148. Lacking authority to impair the pardon
power of the Executive, Congress could not “direc[t] [a]
court to be instrumental to that end.” Ibid. In other
words, the statute in Klein infringed the judicial power,
not because it left too little for courts to do, but because it
attempted to direct the result without altering the legal
standards governing the effect of a pardon—standards
Congress was powerless to prescribe. See id., at 146–147;
Robertson, 503 U.S., at 438 (Congress may not “compe[l]
. . . findings or results under old law”).19
    Bank Markazi, as earlier observed, supra, at 13, argues
that §8772 conflicts with Klein. The Bank points to a
statement in the Klein opinion questioning whether “the
legislature may prescribe rules of decision to the Judicial
Department . . . in cases pending before it.” 13 Wall., at
146. One cannot take this language from Klein “at face
value,” however, “for congressional power to make valid
statutes retroactively applicable to pending cases has
often been recognized.” Hart and Wechsler 324. See, e.g.,
United States v. Schooner Peggy, 1 Cranch 103, 110 (1801).
As we explained in Landgraf v. USI Film Products, 511
U.S. 244, 267 (1994), the restrictions that the Constitu-
tion places on retroactive legislation “are of limited scope”:


——————
   19 Given the issue before the Court—Presidential pardons Congress

sought to nullify by withdrawing federal-court jurisdiction—
commentators have rightly read Klein to have at least this contempo-
rary significance: Congress “may not exercise [its authority, including
its power to regulate federal jurisdiction,] in a way that requires a
federal court to act unconstitutionally.” Meltzer, Congress, Courts, and
Constitutional Remedies, 86 Geo. L. J. 2537, 2549 (1998). See also
Tyler 112 (“Congress may not employ the courts in a way that forces
them to become active participants in violating the Constitution.”).
16               BANK MARKAZI v. PETERSON

                       Opinion of the Court

     “The Ex Post Facto Clause flatly prohibits retroactive
     application of penal legislation. Article I, §10, cl. 1,
     prohibits States from passing . . . laws ‘impairing the
     Obligation of Contracts.’ The Fifth Amendment’s
     Takings Clause prevents the Legislature (and other
     government actors) from depriving private persons of
     vested property rights except for a ‘public use’ and up-
     on payment of ‘just compensation.’ The prohibitions
     on ‘Bills of Attainder’ in Art. I, §§ 9–10, prohibit legis-
     latures from singling out disfavored persons and met-
     ing out summary punishment for past conduct. The
     Due Process Clause also protects the interests in fair
     notice and repose that may be compromised by retro-
     active legislation; a justification sufficient to validate
     a statute’s prospective application under the Clause
     ‘may not suffice’ to warrant its retroactive applica-
     tion.” Id., at 266–267 (citation and footnote omitted).
“Absent a violation of one of those specific provisions,”
when a new law makes clear that it is retroactive, the
arguable “unfairness of retroactive civil legislation is not a
sufficient reason for a court to fail to give [that law] its
intended scope.” Id., at 267–268. So yes, we have af-
firmed, Congress may indeed direct courts to apply newly
enacted, outcome-altering legislation in pending civil
cases. See Plaut, 514 U.S., at 226. Any lingering doubts
on that score have been dispelled by Robertson, 503 U.S.,
at 441, and Plaut, 514 U.S., at 218.
   Bank Markazi argues most strenuously that §8772 did
not simply amend pre-existing law. Because the judicial
findings contemplated by §8772 were “foregone conclu-
sions,” the Bank urges, the statute “effectively” directed
certain factfindings and specified the outcome under the
amended law. See Brief for Petitioner 42, 47. See also
post, at 12–13. Recall that the District Court, closely
monitoring the case, disagreed. Supra, at 10–11; App. to
                      Cite as: 578 U. S. ____ (2016)                     17

                           Opinion of the Court

Pet. for Cert. 115a (“[The] determinations [required by
§8772] [were] not mere fig leaves,” for “it [was] quite pos-
sible that the [c]ourt could have found that defendants
raised a triable issue as to whether the [b]locked [a]ssets
were owned by Iran, or that Clearstream and/or UBAE
ha[d] some form of beneficial or equitable interest.”).20
  In any event, a statute does not impinge on judicial
power when it directs courts to apply a new legal standard
to undisputed facts. “When a plaintiff brings suit to en-
force a legal obligation it is not any less a case or contro-
versy upon which a court possessing the federal judicial
power may rightly give judgment, because the plaintiff ’s
claim is uncontested or incontestable.” Pope v. United
States, 323 U.S. 1, 11 (1944). In Schooner Peggy, 1

——————
   20 The District Court understandably concluded that §8772 left it

“plenty . . . to adjudicate.” App. to Pet. for Cert. 115a. For one, the
statute did not define its key terms, “beneficial interest” and “equitable
title.” To arrive at fitting definitions, the District Court consulted legal
dictionaries and precedent. See id., at 111a–112a; Zivotofsky v. Clin-
ton, 566 U. S. ___, ___ (2012) (slip op, at 7) (Interpretation of statutes
“is a familiar judicial exercise.”). Further, §8772 required the District
Court to determine whether the Bank owned the assets in question.
§8772(a)(2)(A). Clearstream contended that there were triable issues
as to whether Bank Markazi was the owner of the blocked assets. App.
to Pet. for Cert. 37a–39a, 111a. The court rejected that contention,
finding that Clearstream and UBAE were merely account holders,
maintaining the assets “on behalf of” the Bank. Id., at 112a–113a; see
id., at 38a–39a. Next, §8772 required the court to determine whether
any party, other than the Bank, possessed a “constitutionally protected
interest” in the assets. §8772(a)(2)(B). Clearstream argued that it had
such an interest, but the court disagreed. App. to Pet. for Cert. 117a–
118a (determining that Clearstream had no constitutionally protected
“investment-backed expectatio[n]” in the assets). Finally, prior to the
statute’s enactment, Bank Markazi and Clearstream had argued that
the assets in question were located in Luxembourg, not New York.
Supra, at 10. Leaving the issue for court resolution, Congress, in
§8772(a)(1), required the District Court to determine whether the
assets were “held in the United States.”
18                  BANK MARKAZI v. PETERSON

                          Opinion of the Court

Cranch, at 109–110, for example, this Court applied a
newly ratified treaty that, by requiring the return of cap-
tured property, effectively permitted only one possible
outcome. And in Robertson, 503 U.S., at 434–435, 438–
439, a statute replaced governing environmental-law
restraints on timber harvesting with new legislation that
permitted harvesting in all but certain designated areas.
Without inquiring whether the new statute’s application
in pending cases was a “foregone conclusio[n],” Brief for
Petitioner 47, we upheld the legislation because it left for
judicial determination whether any particular actions
violated the new prescription. In short, §8772 changed the
law by establishing new substantive standards, entrusting
to the District Court application of those standards to the
facts (contested or uncontested) found by the court.
   Resisting this conclusion, THE CHIEF JUSTICE compares
§8772 to a hypothetical “law directing judgment for Smith
if the court finds that Jones was duly served with notice of
the proceedings.” Post, at 12–13.21 Of course, the hypoth-
esized law would be invalid—as would a law directing
judgment for Smith, for instance, if the court finds that
the sun rises in the east. For one thing, a law so cast may
well be irrational and, therefore, unconstitutional for
reasons distinct from the separation-of-powers issues
considered here. See, e.g., infra, at 21, n. 27. For another,
the law imagined by the dissent does what Robertson says
Congress cannot do: Like a statute that directs, in “Smith
v. Jones,” “Smith wins,” supra, at 12–13, n. 17, it
“compel[s] . . . findings or results under old law,” for it
fails to supply any new legal standard effectuating


——————
  21 Recall, again, that respondents are judgment creditors who pre-
vailed on the merits of their respective cases. Section 8772 serves to
facilitate their ability to collect amounts due to them from assets of the
judgment debtor.
                     Cite as: 578 U. S. ____ (2016)                  19

                         Opinion of the Court

the lawmakers’ reasonable policy judgment, 503 U.S., at
438.22 By contrast, §8772 provides a new standard clarify-
ing that, if Iran owns certain assets, the victims of Iran-
sponsored terrorist attacks will be permitted to execute
against those assets. Applying laws implementing Con-
gress’ policy judgments, with fidelity to those judgments,
is commonplace for the Judiciary.
                             B
  Section 8772 remains “unprecedented,” Bank Markazi
charges, because it “prescribes a rule for a single pending
case—identified by caption and docket number.” Brief for
Petitioner 17.23 The amended law in Robertson, however,
also applied to cases identified by caption and docket
number, 503 U.S., at 440, and was nonetheless upheld.
Moreover, §8772, as already described, see supra, at 6–8,
facilitates execution of judgments in 16 suits, together
encompassing more than 1,000 victims of Iran-sponsored
terrorist attacks.24 Although consolidated for administra-
——————
  22 The dissent also analogizes §8772 to a law that makes “conclusive”

one party’s flimsy evidence of a boundary line in a pending property
dispute, notwithstanding that the governing law ordinarily provides
that an official map establishes the boundary. Post, at 1. Section 8772,
however, does not restrict the evidence on which a court may rely in
making the required findings. A more fitting analogy for depicting
§8772’s operation might be: In a pending property dispute, the parties
contest whether an ambiguous statute makes a 1990 or 2000 county
map the relevant document for establishing boundary lines. To clarify
the matter, the legislature enacts a law specifying that the 2000 map
supersedes the earlier map.
  23 At oral argument, Bank Markazi clarified that its argument ex-

tended beyond a single pending case, encompassing as well “a limited
category of cases.” Tr. of Oral Arg. 5. See also id., at 57–58.
  24 Section 8772’s limitation to one consolidated proceeding operates

unfairly, Bank Markazi suggests, because other judgment creditors
“would be subject to a completely different rule” if they “sought to
execute against the same assets” outside No. 10–CIV–4518. Brief for
20                  BANK MARKAZI v. PETERSON

                          Opinion of the Court

tive purposes at the execution stage,25 the judgment-
execution claims brought pursuant to Federal Rule of Civil
Procedure 69 were not independent of the original actions
for damages and each claim retained its separate charac-
ter. See Mackey v. Lanier Collection Agency & Service,
Inc., 486 U.S. 825, 834–835, n. 10 (1988) (postjudgment
garnishment action brought under Rule 69 is part of the
“process to enforce a judgment,” not a new suit (alteration
omitted and emphasis deleted)); 10 Cyclopedia of Federal
Procedure §36:8, p. 385 (3 ed. 2010) (“Proceedings in exe-
cution are proceedings in the action itself . . . .”); 9A C.
Wright & A. Miller, Federal Practice and Procedure §2382,
p. 10 (3d ed. 2008) (“[A]ctions do not lose their separate
identity because of consolidation.”).26
   The Bank’s argument is further flawed, for it rests on
the assumption that legislation must be generally applic-
able, that “there is something wrong with particularized
legislative action.” Plaut, 514 U.S., at 239, n. 9. We have


——————
Petitioner 26 (citing §8772(c) (“Nothing in this section shall be con-
strued . . . to affect . . . any proceedings other than” No. 10–CIV–4518)).
But nothing in §8772 prevented additional judgment creditors from
joining the consolidated proceeding after the statute’s enactment.
Indeed, one group of respondents did so. See supra, at 8, n. 9.
   25 District courts routinely consolidate multiple related matters for a

single decision on common issues. See, e.g., Securities Investor Protec-
tion Corp. v. Bernard L. Madoff Inv. Securities LLC, 476 B.R. 715, 717
(SDNY 2012) (deciding several legal questions arising in over 80 cases
concerning “the massive Ponzi scheme perpetrated by Bernard L.
Madoff”).
   26 Questioning this understanding of the proceedings below, THE

CHIEF JUSTICE emphasizes that many of the judgment creditors were
joined in the Peterson enforcement proceeding by interpleader. See
post, at 8, n. 1. That is true, supra, at 8, n. 9, but irrelevant. As ex-
plained above, execution proceedings are continuations of merits
proceedings, not new lawsuits. Thus, the fact that many creditors
joined by interpleader motion did not transform execution claims in 16
separate suits into “a single case.” Post, at 8, n. 1.
                    Cite as: 578 U. S. ____ (2016)                  21

                         Opinion of the Court

found that assumption suspect:
     “While legislatures usually act through laws of gen-
     eral applicability, that is by no means their only legit-
     imate mode of action. Private bills in Congress are
     still common, and were even more so in the days be-
     fore establishment of the Claims Court. Even laws
     that impose a duty or liability upon a single individ-
     ual or firm are not on that account invalid—or else we
     would not have the extensive jurisprudence that we
     do concerning the Bill of Attainder Clause, including
     cases which say that [the Clause] requires not merely
     ‘singling out’ but also punishment, see, e.g., United
     States v. Lovett, 328 U.S. 303, 315–318 (1946), [or] a
     case [holding] that Congress may legislate ‘a legiti-
     mate class of one,’ Nixon v. Administrator of General
     Services, 433 U.S. 425, 472 (1977).” Ibid.27
This Court and lower courts have upheld as a valid exer-
cise of Congress’ legislative power diverse laws that gov-
erned one or a very small number of specific subjects.
E.g., Regional Rail Reorganization Act Cases, 419 U.S.
102, 158–161 (1974) (upholding Act that applied to specific
railroads in a single region); Pope, 323 U.S., at 9–14
(upholding special Act giving a contractor the right to
recover additional compensation from the Government);
The Clinton Bridge, 10 Wall. 454, 462–463 (1870) (uphold-
ing Act governing a single bridge); Pennsylvania v. Wheel-
ing & Belmont Bridge Co., 18 How. 421, 430–432 (1856)
(similar); Biodiversity Assoc. v. Cables, 357 F.3d 1152,
1156, 1164–1171 (CA10 2004) (upholding law that abro-

——————
   27 Laws narrow in scope, including “class of one” legislation, may

violate the Equal Protection Clause if arbitrary or inadequately justi-
fied. Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (per
curiam) (internal quotation marks omitted); New Orleans v. Dukes, 427
U.S. 297, 305–306 (1976) (per curiam).
22                  BANK MARKAZI v. PETERSON

                          Opinion of the Court

gated specific settlement agreement between U. S. Forest
Service and environmental groups); SeaRiver Maritime
Financial Holdings, Inc. v. Mineta, 309 F.3d 662, 667,
674–675 (CA9 2002) (upholding law that effectively ap-
plied to a single oil tanker); National Coalition To Save
Our Mall v. Norton, 269 F.3d 1092, 1097 (CADC 2001)
(upholding law that applied to a single memorial).
                               C
  We stress, finally, that §8772 is an exercise of congres-
sional authority regarding foreign affairs, a domain in
which the controlling role of the political branches is both
necessary and proper. See, e.g., Zivotofsky v. Kerry, 576
U. S. ___, ___ (2015) (slip op., at 19). In furtherance of
their authority over the Nation’s foreign relations, Con-
gress and the President have, time and again, as exigen-
cies arose, exercised control over claims against foreign
states and the disposition of foreign-state property in the
United States. See Dames & Moore v. Regan, 453 U.S.
654, 673–674, 679–681 (1981) (describing this history). In
pursuit of foreign policy objectives, the political branches
have regulated specific foreign-state assets by, inter alia,
blocking them or governing their availability for attach-
ment. See supra, at 3–4 (describing the TWEA and the
IEEPA); e.g., Dames & Moore, 453 U.S., at 669–674. Such
measures have never been rejected as invasions upon the
Article III judicial power. Cf. id., at 674 (Court resists the
notion “that the Federal Government as a whole lacked
the power” to “nullif[y] . . . attachments and orde[r] the
transfer of [foreign-state] assets.”).28
——————
  28 THE CHIEF JUSTICE correctly notes that the Court in Dames &

Moore v. Regan, 453 U.S. 654, 661 (1981), urged caution before extend-
ing its analysis to “other situations” not presented in that case. Post, at
15. Much of the Court’s cause for concern, however, was the risk that
the ruling could be construed as license for the broad exercise of unilat-
                   Cite as: 578 U. S. ____ (2016)                23

                        Opinion of the Court

   Particularly pertinent, the Executive, prior to the enact-
ment of the FSIA, regularly made case-specific determina-
tions whether sovereign immunity should be recognized, and
courts accepted those determinations as binding. See Repub-
lic of Austria v. Altmann, 541 U.S. 677, 689–691 (2004); Ex
parte Peru, 318 U.S. 578, 588–590 (1943). As this Court
explained in Republic of Mexico v. Hoffman, 324 U.S. 30, 35
(1945), it is “not for the courts to deny an immunity which
our government has seen fit to allow, or to allow an immu-
nity on new grounds which the government has not seen fit to
recognize.” This practice, too, was never perceived as an
encroachment on the federal courts’ jurisdiction. See Dames
& Moore, 453 U.S., at 684–685 (“[P]rior to the enactment of
the FSIA [courts would not have] reject[ed] as an encroach-
ment on their jurisdiction the President’s determination of a
foreign state’s sovereign immunity.”).
   Enacting the FSIA in 1976, Congress transferred from
the Executive to the courts the principal responsibility for
determining a foreign state’s amenability to suit. See
Verlinden B. V. v. Central Bank of Nigeria, 461 U.S. 480,
488–489 (1983). But it remains Congress’ prerogative to
alter a foreign state’s immunity and to render the altera-
tion dispositive of judicial proceedings in progress. See
Republic of Iraq v. Beaty, 556 U.S. 848, 856–857, 865
(2009). By altering the law governing the attachment of
particular property belonging to Iran, Congress acted
comfortably within the political branches’ authority over
foreign sovereign immunity and foreign-state assets.
                      *    *    *
  For the reasons stated, we are satisfied that §8772—a

—————— 

eral executive power. See 453 U.S., at 688; American Ins. Assn. v. 

Garamendi, 539 U.S. 396, 438 (2003) (GINSBURG, J., dissenting). As 

§8772 is a law passed by Congress and signed by the President, that 

risk is nonexistent here.

24             BANK MARKAZI v. PETERSON

                     Opinion of the Court

statute designed to aid in the enforcement of federal-court
judgments—does not offend “separation of powers princi-
ples . . . protecting the role of the independent Judiciary
within the constitutional design.” Miller v. French, 530
U.S. 327, 350 (2000). The judgment of the Court of Ap-
peals for the Second Circuit is therefore
                                                  Affirmed.
                 Cite as: 578 U. S. ____ (2016)           1

                   ROBERTS, C. J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 14–770
                         _________________


BANK MARKAZI, AKA THE CENTRAL BANK OF IRAN,
   PETITIONER v. DEBORAH PETERSON, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
           APPEALS FOR THE SECOND CIRCUIT
                        [April 20, 2016]

  CHIEF     JUSTICE ROBERTS, with whom JUSTICE
SOTOMAYOR joins, dissenting.
  Imagine your neighbor sues you, claiming that your
fence is on his property. His evidence is a letter from the
previous owner of your home, accepting your neighbor’s
version of the facts. Your defense is an official county
map, which under state law establishes the boundaries of
your land. The map shows the fence on your side of the
property line. You also argue that your neighbor’s claim is
six months outside the statute of limitations.
  Now imagine that while the lawsuit is pending, your
neighbor persuades the legislature to enact a new statute.
The new statute provides that for your case, and your case
alone, a letter from one neighbor to another is conclusive
of property boundaries, and the statute of limitations is
one year longer. Your neighbor wins. Who would you say
decided your case: the legislature, which targeted your
specific case and eliminated your specific defenses so as to
ensure your neighbor’s victory, or the court, which pre-
sided over the fait accompli?
  That question lies at the root of the case the Court
confronts today. Article III of the Constitution commits
the power to decide cases to the Judiciary alone. See Stern
v. Marshall, 564 U.S. 462, 484 (2011). Yet, in this case,
Congress arrogated that power to itself. Since 2008, re-
2               BANK MARKAZI v. PETERSON

                   ROBERTS, C. J., dissenting

spondents have sought $1.75 billion in assets owned by
Bank Markazi, Iran’s central bank, in order to satisfy
judgments against Iran for acts of terrorism. The Bank
has vigorously opposed those efforts, asserting numerous
legal defenses. So, in 2012, four years into the litigation,
respondents persuaded Congress to enact a statute, 22
U.S. C. §8772, that for this case alone eliminates each of
the defenses standing in respondents’ way. Then, having
gotten Congress to resolve all outstanding issues in their
favor, respondents returned to court . . . and won.
  Contrary to the majority, I would hold that §8772 vio-
lates the separation of powers. No less than if it had
passed a law saying “respondents win,” Congress has
decided this case by enacting a bespoke statute tailored to
this case that resolves the parties’ specific legal disputes
to guarantee respondents victory.
                               I

                               A

  Article III, §1 of the Constitution vests the “judicial
Power of the United States” in the Federal Judiciary.
That provision, this Court has observed, “safeguards the
role of the Judicial Branch in our tripartite system.”
Commodity Futures Trading Comm’n v. Schor, 478 U.S.
833, 850 (1986). It establishes the Judiciary’s independ-
ence by giving the Judiciary distinct and inviolable au-
thority. “Under the basic concept of separation of powers,”
the judicial power “can no more be shared with another
branch than the Chief Executive, for example, can share
with the Judiciary the veto power, or the Congress share
with the Judiciary the power to override a Presidential
veto.” Stern, 564 U.S., at 483 (internal quotation marks
omitted). The separation of powers, in turn, safeguards
individual freedom. See Bond v. United States, 564 U.S.
211, 223 (2011). As Hamilton wrote, quoting Montes-
quieu, “ ‘there is no liberty if the power of judging be not
                 Cite as: 578 U. S. ____ (2016)            3

                   ROBERTS, C. J., dissenting

separated from the legislative and executive powers.’ ”
The Federalist No. 78, p. 466 (C. Rossiter ed. 1961); see
Montesquieu, The Spirit of the Laws 157 (A. Cohler, B.
Miller, & H. Stone eds. 1989) (Montesquieu).
   The question we confront today is whether §8772 vio-
lates Article III by invading the judicial power.
                             B
   “The Framers of our Constitution lived among the ruins
of a system of intermingled legislative and judicial pow-
ers.” Plaut v. Spendthrift Farm, Inc., 514 U.S. 211, 219
(1995). We surveyed those ruins in Plaut to determine the
scope of the judicial power under Article III, and we ought
to return to them today for that same purpose.
   Throughout the 17th and 18th centuries, colonial legis-
latures performed what are now recognized as core judicial
roles. They “functioned as courts of equity of last resort,
hearing original actions or providing appellate review of
judicial judgments.” Ibid. They “constantly heard private
petitions, which often were only the complaints of one
individual or group against another, and made final judg-
ments on these complaints.” G. Wood, The Creation of the
American Republic 1776–1787, pp. 154–155 (1969). And
they routinely intervened in cases still pending before
courts, granting continuances, stays of judgments, “new
trials, and other kinds of relief in an effort to do what ‘is
agreeable to Right and Justice.’ ” Id., at 155; see Judicial
Action by the Provincial Legislature of Massachusetts, 15
Harv. L. Rev. 208, 216–218 (1902) (collecting examples of
such laws).
   The judicial power exercised by colonial legislatures was
often expressly vested in them by the colonial charter or
statute. In the Colonies of Massachusetts, Connecticut,
and Rhode Island, for example, the assemblies officially
served as the highest court of appeals. See 1 The Public
Records of the Colony of Connecticut 25 (Trumbull ed.
4               BANK MARKAZI v. PETERSON

                   ROBERTS, C. J., dissenting

1850); M. Clarke, Parliamentary Privilege in the American
Colonies 31–33 (1943). Likewise, for more than a half
century, the colonial assembly of Virginia could review
and set aside court judgments. Id., at 37–38. And in New
Hampshire, where British authorities directed judicial
appeals to the governor and his council, those officials
often referred such matters to the assembly for decision.
Id., at 33. Colonial assemblies thus sat atop the judicial
pyramid, with the final word over when and how private
disputes would be resolved.
   Legislative involvement in judicial matters intensified
during the American Revolution, fueled by the “vigorous,
indeed often radical, populism of the revolutionary legisla-
tures and assemblies.” Plaut, 514 U.S., at 219; see Wood,
supra, at 155–156. The Pennsylvania Constitution of 1776
epitomized the ethos of legislative supremacy. It estab-
lished a unicameral assembly unconstrained by judicial
review and vested with authority to “ ‘redress grievances.’ ”
Report of the Committee of the Pennsylvania Council of
Censors 42 (F. Bailey ed. 1784) (Council Report); see
Williams, The State Constitutions of the Founding Dec-
ade: Pennsylvania’s Radical 1776 Constitution and Its
Influences on American Constitutionalism, 62 Temp.
L. Rev. 541, 547–548, 556 (1989). The assembly, in turn,
invoked that authority to depart from legal rules in resolv-
ing private disputes in order to ease the “hardships which
will always arise from the operation of general laws.”
Council Report 42–43.
   The Revolution-era “crescendo of legislative interference
with private judgments of the courts,” however, soon
prompted a “sense of a sharp necessity to separate the
legislative from the judicial power.” Plaut, 514 U.S., at
221. In 1778, an influential critique of a proposed (and
ultimately rejected) Massachusetts constitution warned
that “[i]f the legislative and judicial powers are united, the
maker of the law will also interpret it; and the law may
                 Cite as: 578 U. S. ____ (2016)           5

                  ROBERTS, C. J., dissenting

then speak a language, dictated by the whims, the caprice,
or the prejudice of the judge.” The Essex Result, in The
Popular Sources of Political Authority: Documents on the
Massachusetts Constitution of 1780, p. 337 (O. Handlin &
M. Handlin eds. 1966). In Virginia, Thomas Jefferson
complained that the assembly had, “in many instances,
decided rights which should have been left to judiciary
controversy.” Jefferson, Notes on the State of Virginia 120
(Peden ed. 1982). And in Pennsylvania, the Council of
Censors—a body appointed to assess compliance with the
state constitution—decried the state assembly’s practice of
“extending their deliberations to the cases of individuals”
instead of deferring to “the usual process of law,” citing
instances when the assembly overturned fines, settled
estates, and suspended prosecutions. Council Report 38,
42. “[T]here is reason to think,” the Censors observed,
“that favour and partiality have, from the nature of public
bodies of men, predominated in the distribution of this
relief.” Id., at 38.
   Vermont’s Council of Censors sounded similar warnings.
Its 1786 report denounced the legislature’s “assumption of
the judicial power,” which the legislature had exercised by
staying and vacating judgments, suspending lawsuits,
resolving property disputes, and “legislating for individ-
uals, and for particular cases.” Vermont State Papers
1779–1786, pp. 537–542 (W. Slade ed. 1823). The Censors
concluded that “[t]he legislative body is, in truth, by no
means competent to the determination of causes between
party and party,” having exercised judicial power “without
being shackled with rules,” guided only by “crude notions
of equity.” Id., at 537, 540.
   The States’ experiences ultimately shaped the Federal
Constitution, figuring prominently in the Framers’ deci-
sion to devise a system for securing liberty through the
division of power:
6               BANK MARKAZI v. PETERSON

                   ROBERTS, C. J., dissenting

    “Before and during the debates on ratification, Madi-
    son, Jefferson, and Hamilton each wrote of the fac-
    tional disorders and disarray that the system of legis-
    lative equity had produced in the years before the
    framing; and each thought that the separation of the
    legislative from the judicial power in the new Consti-
    tution would cure them.” Plaut, 514 U.S., at 221.
As Professor Manning has concluded, “Article III, in large
measure, reflects a reaction against the practice” of legis-
lative interference with state courts. Manning, Response,
Deriving Rules of Statutory Interpretation from the Con-
stitution, 101 Colum. L. Rev. 1648, 1663 (2001).
   Experience had confirmed Montesquieu’s theory. The
Framers saw that if the “power of judging . . . were joined
to legislative power, the power over the life and liberty of
the citizens would be arbitrary.” Montesquieu 157. They
accordingly resolved to take the unprecedented step of
establishing a “truly distinct” judiciary. The Federalist
No. 78, at 466 (A. Hamilton). To help ensure the “com-
plete independence of the courts of justice,” ibid., they
provided life tenure for judges and protection against
diminution of their compensation. But such safeguards
against indirect interference would have been meaningless
if Congress could simply exercise the judicial power di-
rectly. The central pillar of judicial independence was
Article III itself, which vested “[t]he judicial Power of the
United States” in “one supreme Court” and such “inferior
Courts” as might be established. The judicial power was
to be the Judiciary’s alone.
                             II

                             A

  Mindful of this history, our decisions have recognized
three kinds of “unconstitutional restriction[s] upon the
exercise of judicial power.” Plaut, 514 U.S., at 218. Two
concern the effect of judgments once they have been ren-
                  Cite as: 578 U. S. ____ (2016)            7

                   ROBERTS, C. J., dissenting

dered: “Congress cannot vest review of the decisions of
Article III courts in officials of the Executive Branch,”
ibid., for to do so would make a court’s judgment merely
“an advisory opinion in its most obnoxious form,” Chicago
& Southern Air Lines, Inc. v. Waterman S. S. Corp., 333
U.S. 103, 113 (1948). And Congress cannot “retroactively
command[ ] the federal courts to reopen final judgments,”
because Article III “gives the Federal Judiciary the power,
not merely to rule on cases, but to decide them, subject to
review only by superior courts in the Article III hierar-
chy.” Plaut, 514 U.S., at 218–219. Neither of these rules
is directly implicated here.
   This case is about the third type of unconstitutional
interference with the judicial function, whereby Congress
assumes the role of judge and decides a particular pending
case in the first instance. Section 8772 does precisely
that, changing the law—for these proceedings alone—
simply to guarantee that respondents win. The law serves
no other purpose—a point, indeed, that is hardly in dis-
pute. As the majority acknowledges, the statute “ ‘sweeps
away . . . any . . . federal or state law impediments that
might otherwise exist’ ” to bar respondents from obtaining
Bank Markazi’s assets. Ante, at 9–10 (quoting App. to Pet.
for Cert. 73a). In the District Court, Bank Markazi had
invoked sovereign immunity under the Foreign Sovereign
Immunities Act of 1976, 28 U.S. C. §1611(b)(1). Brief for
Petitioner 28. Section 8772(a)(1) eliminates that immunity.
Bank Markazi had argued that its status as a separate
juridical entity under federal common law and interna-
tional law freed it from liability for Iran’s debts. See First
Nat. City Bank v. Banco Para el Comercio Exterior de
Cuba, 462 U.S. 611, 624–627 (1983); Brief for Petitioner
27–28. Section 8772(d)(3) ensures that the Bank is liable.
Bank Markazi had argued that New York law did not
allow respondents to execute their judgments against the
Bank’s assets. See N. Y. U. C. C. Law Ann. §8–112(c)
8                  BANK MARKAZI v. PETERSON

                       ROBERTS, C. J., dissenting

(West 2002); see also App. to Pet. for Cert. 126a (agreeing
with this argument). Section 8772(a)(1) makes those
assets subject to execution. See id., at 97a.
  Section 8772 authorized attachment, moreover, only for
the
       “financial assets that are identified in and the subject
       of proceedings in the United States District Court for
       the Southern District of New York in Peterson et al. v.
       Islamic Republic of Iran et al., Case No. 10 Civ. 4518
       (BSJ) (GWG), that were restrained by restraining no-
       tices and levies secured by the plaintiffs in those pro-
       ceedings . . . .” §8772(b).
And lest there be any doubt that Congress’s sole concern
was deciding this particular case, rather than establishing
any generally applicable rules, §8772 provided that noth-
ing in the statute “shall be construed . . . to affect the
availability, or lack thereof, of a right to satisfy a judg-
ment in any other action against a terrorist party in any
proceedings other than” these. §8772(c).1
——————
    1 Themajority quarrels with the description of §8772 as being di-
rected to a single case, noting that the claimants had sought attach-
ment of the assets in various prior proceedings. Ante, at 18. Those
proceedings, however, were not simply consolidated below, but rather
were joined in the single interpleader action that was referenced by
docket number in §8772. See §8772(b). See generally 7 C. Wright, A.
Miller, & M. Kane, Federal Practice and Procedure §1702 (3d ed. 2001)
(explaining that interpleader is a “joinder device” that brings together
multiple claimants to a piece of property in a “single” action to “pro-
tect[ ] the stakeholder from the vexation of multiple suits”). That is
presumably why respondents did not dispute Bank Markazi’s charac-
terization of the proceedings as “a single pending case” when they
opposed certiorari, Pet. for Cert. i, and why the majority offers no
citation to refute Wright & Miller’s characterization of an interpleader
action as a “single proceeding,” 7 Federal Practice and Procedure §1704.
In any event, nothing in the majority’s opinion suggests that the result
would be different under its analysis even if it concluded that only a
single case were involved.
                 Cite as: 578 U. S. ____ (2016)            9

                   ROBERTS, C. J., dissenting


                              B

   There has never been anything like §8772 before. Nei-
ther the majority nor respondents have identified another
statute that changed the law for a pending case in an
outcome-determinative way and explicitly limited its effect
to particular judicial proceedings. That fact alone is
“[p]erhaps the most telling indication of the severe consti-
tutional problem” with the law. Free Enterprise Fund v.
Public Company Accounting Oversight Bd., 561 U.S. 477,
505 (2010) (internal quotation marks omitted). Congress’s
“prolonged reticence would be amazing if such interference
were not understood to be constitutionally proscribed.”
Plaut, 514 U.S., at 230.
   Section 8772 violates the bedrock rule of Article III that
the judicial power is vested in the Judicial Branch alone.
We first enforced that rule against an Act of Congress
during the Reconstruction era in United States v. Klein, 13
Wall. 128 (1872). Klein arose from congressional opposi-
tion to conciliation with the South, and in particular to the
pardons Presidents Lincoln and Johnson had offered to
former Confederate rebels. See id., at 140–141; see, e.g.,
Presidential Proclamation No. 11, 13 Stat. 737. Although
this Court had held that a pardon was proof of loyalty and
entitled its holder to compensation in the Court of Claims
for property seized by Union forces during the war, see
United States v. Padelford, 9 Wall. 531, 543 (1870), the
Radical Republican Congress wished to prevent pardoned
rebels from obtaining such compensation. It therefore
enacted a law prohibiting claimants from using a pardon
as evidence of loyalty, instead requiring the Court of
Claims and Supreme Court to dismiss for want of jurisdic-
tion any suit based on a pardon. See Act of July 12, 1870,
ch. 251, 16 Stat. 235; see also United States v. Sioux Na­
tion, 448 U.S. 371, 403 (1980).
   Klein’s suit was among those Congress wished to block.
Klein represented the estate of one V. F. Wilson, a Con-
10                  BANK MARKAZI v. PETERSON

                        ROBERTS, C. J., dissenting

federate supporter whom Lincoln had pardoned. On be-
half of the estate, Klein had obtained a sizable judg-
ment in the Court of Claims for property seized by the
Union. Klein, 13 Wall., at 132–134. The Government’s
appeal from that judgment was pending in the Supreme
Court when the law targeting such suits took effect. The
Government accordingly moved to dismiss the entire
proceeding.
  This Court, however, denied that motion and instead
declared the law unconstitutional. It held that the law
“passed the limit which separates the legislative from the
judicial power.” Id., at 147. The Court acknowledged that
Congress may “make exceptions and prescribe regulations
to the appellate power,” but it refused to sustain the law
as an exercise of that authority. Id., at 146. Instead, the
Court held that the law violated the separation of powers
by attempting to “decide” the case by “prescrib[ing] rules
of decision to the Judicial Department of the government
in cases pending before it.” Id., at 145–146. “It is of vital
importance,” the Court stressed, that the legislative and
judicial powers “be kept distinct.” Id., at 147.
  The majority characterizes Klein as a delphic, puzzling
decision whose central holding—that Congress may not
prescribe the result in pending cases—cannot be taken at
face value.2 It is true that Klein can be read too broadly,
——————
  2 The majority instead seeks to recast Klein as being primarily about

congressional impairment of the President’s pardon power, ante, at 14–
15, despite Klein’s unmistakable indication that the impairment of the
pardon power was an alternative ground for its holding, secondary to its
Article III concerns. 13 Wall., at 147 (“The rule prescribed is also liable
to just exception as impairing the effect of a pardon, and thus infring-
ing the constitutional power of the Executive.” (emphasis added)). The
majority then suggests that Klein stands simply for the proposition that
Congress may not require courts to act unconstitutionally. Ante, at 14,
and n. 19. That is without doubt a good rule, recognized by this Court
since Marbury v. Madison, 1 Cranch 137 (1803). But it is hard to
reconstruct Klein along these lines, given its focus on the threat to the
                      Cite as: 578 U. S. ____ (2016)                    11

                        ROBERTS, C. J., dissenting

in a way that would swallow the rule that courts generally
must apply a retroactively applicable statute to pending
cases. See United States v. Schooner Peggy, 1 Cranch 103,
110 (1801). But Schooner Peggy can be read too broadly,
too. Applying a retroactive law that says “Smith wins” to
the pending case of Smith v. Jones implicates profound
issues of separation of powers, issues not adequately
answered by a citation to Schooner Peggy. And just be-
cause Klein did not set forth clear rules defining the limits
on Congress’s authority to legislate with respect to a
pending case does not mean—as the majority seems to
think—that Article III itself imposes no such limits.
   The same “record of history” that drove the Framers to
adopt Article III to implement the separation of powers
ought to compel us to give meaning to their design. Plaut,
514 U.S., at 218. The nearly two centuries of experience
with legislative assumption of judicial power meant that
“[t]he Framers were well acquainted with the danger of
subjecting the determination of the rights of one person to
the tyranny of shifting majorities.” INS v. Chadha, 462
U.S. 919, 961 (1983) (Powell, J., concurring in judgment)
(internal quotation marks omitted). Article III vested the
judicial power in the Judiciary alone to protect against
that threat to liberty. It defined not only what the Judici-
ary can do, but also what Congress cannot.
   The Court says it would reject a law that says “Smith
wins” because such a statute “would create no new sub-
stantive law.” Ante, at 12, n. 17. Of course it would: Prior
to the passage of the hypothetical statute, the law did not
——————
separation of powers from allowing Congress to manipulate jurisdic-
tional rules to dictate judicial results. See Hart, The Power of Congress
To Limit the Jurisdiction of Federal Courts: An Exercise in Dialectic, 66
Harv. L. Rev. 1362, 1373 (1953) (“[I]f Congress directs an Article III
court to decide a case, I can easily read into Article III a limitation on
the power of Congress to tell the court how to decide it . . . as the Court
itself made clear long ago in United States v. Klein.”).
12              BANK MARKAZI v. PETERSON

                   ROBERTS, C. J., dissenting

provide that Smith wins. After the passage of the law, it
does. Changing the law is simply how Congress acts. The
question is whether its action constitutes an exercise of
judicial power. Saying Congress “creates new law” in one
case but not another simply expresses a conclusion on that
issue; it does not supply a reason.
   “Smith wins” is a new law, tailored to one case in the
same way as §8772 and having the same effect. All that
both statutes “effectuat[e],” in substance, is lawmakers’
“policy judgment” that one side in one case ought to pre-
vail. Ante, at 18. The cause for concern is that though the
statutes are indistinguishable, it is plain that the majority
recognizes no limit under the separation of powers beyond
the prohibition on statutes as brazen as “Smith wins.”
Hamilton warned that the Judiciary must take “all possi-
ble care . . . to defend itself against [the] attacks” of the
other branches. The Federalist No. 78, at 466. In the
Court’s view, however, Article III is but a constitutional
Maginot Line, easily circumvented by the simplest ma-
neuver of taking away every defense against Smith’s
victory, without saying “Smith wins.”
   Take the majority’s acceptance of the District Court’s
conclusion that §8772 left “plenty” of factual determina-
tions for the court “to adjudicate.” Ante, at 16–17, and
n. 20 (internal quotation marks omitted). All §8772 actu-
ally required of the court was two factual determina-
tions—that Bank Markazi has an equitable or beneficial
interest in the assets, and that no other party does,
§8772(a)(2)—both of which were well established by the
time Congress enacted §8772. Not only had the assets at
issue been frozen pursuant to an Executive Order blocking
“property of the Government of Iran,” Exec. Order No.
13599, 77 Fed. Reg. 6659 (2012), but the Bank had “re-
peatedly insisted that it is the sole beneficial owner of the
Blocked Assets,” App. to Pet. for Cert. 113a. By that
measure of “plenty,” the majority would have to uphold a
                     Cite as: 578 U. S. ____ (2016)                  13

                       ROBERTS, C. J., dissenting

law directing judgment for Smith if the court finds that
Jones was duly served with notice of the proceedings, and
that Smith’s claim was within the statute of limitations.
In reality, the Court’s “plenty” is plenty of nothing, and,
apparently, nothing is plenty for the Court. See D. Hey-
ward & I. Gershwin, Porgy and Bess: Libretto 28 (1958).
   It is true that some of the precedents cited by the major-
ity, ante, at 17–19, have allowed Congress to approach the
boundary between legislative and judicial power. None,
however, involved statutes comparable to §8772. In Rob­
ertson v. Seattle Audubon Soc., 503 U.S. 429 (1992), for
example, the statute at issue referenced particular cases
only as a shorthand for describing certain environmental
law requirements, id., at 433–435, not to limit the stat-
ute’s effect to those cases alone. And in Plaut, the Court
explicitly distinguished the statute before it—which di-
rected courts to reopen final judgments in an entire class
of cases—from one that “ ‘single[s] out’ any defendant for
adverse treatment (or any plaintiff for favorable treat-
ment).” 514 U.S., at 238. Plaut, in any event, held the
statute before it invalid, concluding that it violated Article
III based on the same historical understanding of the
judicial power outlined above. Id., at 219–225, 240.3
   I readily concede, without embarrassment, that it can
sometimes be difficult to draw the line between legislative
and judicial power. That should come as no surprise;
Chief Justice Marshall’s admonition “that ‘it is a constitu­
tion we are expounding’ is especially relevant when the
Court is required to give legal sanctions to an underlying
principle of the Constitution—that of separation of pow-
ers.” Youngstown Sheet & Tube Co. v. Sawyer, 343 U. S.
——————
  3 We have also upheld Congress’s long practice of settling individual

claims involving public rights, such as claims against the Government,
through private bills. See generally Pope v. United States, 323 U.S. 1
(1944). But the Court points to no example of a private bill that retro-
actively changed the law for a single case involving private rights.
14              BANK MARKAZI v. PETERSON

                   ROBERTS, C. J., dissenting

579, 596–597 (1952) (Frankfurter, J., concurring) (quoting
McCulloch v. Maryland, 4 Wheat. 316, 407 (1819)). But
however difficult it may be to discern the line between the
Legislative and Judicial Branches, the entire constitu-
tional enterprise depends on there being such a line. The
Court’s failure to enforce that boundary in a case as clear
as this reduces Article III to a mere “parchment barrier[ ]
against the encroaching spirit” of legislative power. The
Federalist No. 48, at 308 (J. Madison).
                             C
   Finally, the majority suggests that §8772 is analogous to
the Executive’s historical power to recognize foreign state
sovereign immunity on a case-by-case basis. As discussed
above, however, §8772 does considerably more than with-
draw the Bank’s sovereign immunity. Supra, at 7–8. It
strips the Bank of any protection that federal common
law, international law, or New York State law might have
offered against respondents’ claims. That is without
analogue or precedent. In any event, the practice of apply-
ing case-specific Executive submissions on sovereign
immunity was not judicial acquiescence in an intrusion on
the Judiciary’s role. It was instead the result of substan-
tive sovereign immunity law, developed and applied by the
courts, which treated such a submission as a dispositive
fact. See Verlinden B. V. v. Central Bank of Nigeria, 461
U.S. 480, 486–487 (1983); Ex parte Peru, 318 U.S. 578,
587–588 (1943).
   The majority also compares §8772 to the political
branches’ authority to “exercise[ ] control over claims
against foreign states and the disposition of foreign-state
property in the United States.” Ante, at 21 (citing Dames
& Moore v. Regan, 453 U.S. 654 (1981)). In Dames &
Moore, we considered whether the President had authority
to suspend claims against Iran, and to nullify existing
court orders attaching Iran’s property, in order to fulfill
                 Cite as: 578 U. S. ____ (2016)           15

                   ROBERTS, C. J., dissenting

U. S. obligations under a claims settlement agreement
with that country. Id., at 664–667. We held that the
President had that power, based on a combination of
statutory authorization, congressional acquiescence, and
inherent Executive power. See id., at 674–675, 686.
   The majority suggests that Dames & Moore supports the
validity of §8772.       But Dames & Moore was self-
consciously “a restricted railroad ticket, good for this day
and train only.” Smith v. Allwright, 321 U.S. 649, 669
(1944) (Roberts, J., dissenting). The Court stressed in
Dames & Moore that it “attempt[ed] to lay down no gen-
eral ‘guidelines’ covering other situations not involved
here, and attempt[ed] to confine the opinion only to the
very questions necessary to [the] decision of the case.” 453
U.S., at 661; see also American Ins. Assn. v. Garamendi,
539 U.S. 396, 438 (2003) (GINSBURG, J., dissenting) (“No-
tably, the Court in Dames & Moore was emphatic about
the ‘narrowness’ of its decision.”).
   There are, moreover, several important differences
between Dames & Moore and this case. For starters, the
executive action Dames & Moore upheld did not dictate
how particular claims were to be resolved, but simply
required such claims to be submitted to a different tribu-
nal. 453 U.S., at 660. Furthermore, Dames & Moore
sanctioned that action based on the political branches’
“longstanding” practice of “settl[ing] the claims of [U. S.]
nationals against foreign countries” by treaty or executive
agreement. Id., at 679. The Court emphasized that
throughout our history, the political branches have at
times “disposed of the claims of [U. S.] citizens without
their consent, or even without consultation with them,” by
renouncing claims, settling them, or establishing arbitra-
tion proceedings. Id., at 679–681 (internal quotation
marks omitted). Those dispositions, crucially, were not
exercises of judicial power, as is evident from the fact that
the Judiciary lacks authority to order settlement or estab-
16              BANK MARKAZI v. PETERSON

                   ROBERTS, C. J., dissenting

lish new tribunals. That is why Klein was not at issue in
Dames & Moore. By contrast, no comparable history
sustains Congress’s action here, which seeks to provide
relief to respondents not by transferring their claims in a
manner only the political branches could do, but by com-
mandeering the courts to make a political judgment look
like a judicial one. See Medellín v. Texas, 552 U.S. 491,
531 (2008) (refusing to extend the President’s claims-
settlement authority beyond the “narrow set of circum-
stances” defined by the “ ‘systematic, unbroken, executive
practice, long pursued to the knowledge of the Congress
and never before questioned’ ” (quoting Dames & Moore,
453 U.S., at 686)).
   If anything, what Dames & Moore reveals is that the
political branches have extensive powers of their own in
this area and could have chosen to exercise them to give
relief to the claimants in this case. Cf. 50 U.S. C.
§1702(a)(1)(C) (authorizing the President, in certain emer-
gency circumstances, to confiscate and dispose of foreign
sovereign property). The authority of the political branches
is sufficient; they have no need to seize ours.
                         *     *   *
  At issue here is a basic principle, not a technical rule.
Section 8772 decides this case no less certainly than if
Congress had directed entry of judgment for respondents.
As a result, the potential of the decision today “to effect
important change in the equilibrium of power” is “immedi-
ately evident.” Morrison v. Olson, 487 U.S. 654, 699
(1988) (Scalia, J., dissenting). Hereafter, with this Court’s
seal of approval, Congress can unabashedly pick the win-
ners and losers in particular pending cases. Today’s deci-
sion will indeed become a “blueprint for extensive expan-
sion of the legislative power” at the Judiciary’s expense,
Metropolitan Washington Airports Authority v. Citizens for
Abatement of Aircraft Noise, Inc., 501 U.S. 252, 277
                 Cite as: 578 U. S. ____ (2016)           17

                   ROBERTS, C. J., dissenting

(1991), feeding Congress’s tendency to “extend[ ] the
sphere of its activity and draw[ ] all power into its impetu-
ous vortex,” The Federalist No. 48, at 309 (J. Madison).
  I respectfully dissent.